FROM	THE	DESK	OF	VEARNEAS	W.	FAGGETT,	CSR	
                         Criminal District Court No. 7
                            Official Court Reporter
                         Dallas County, Texas 75207                      FILED IN
                                                                  5th COURT OF APPEALS
                             972.739.3906(office)                     DALLAS, TEXAS
                      vearneas.faggett@dallascounty.org           5/29/2015 5:18:23 PM
                                                                        LISA MATZ
                                                                          Clerk
May 29, 2015
      RE: Court of Appeals Number: 05-14-00297-CR
      Trial Court Case Number: F13-70153-Y

      Style: Kirk Steven Jackson V. The State of Texas

In reference with the above styled case, I was ordered by the Fifth District Court of
Appeals to file with the court State’s Exhibit 51 by May 29, 2015. As of Friday,
May 29, 2015, I have not received State’s Exhibit 51 from Sharon Hazlewood,
former court reporter of Criminal District No. 7 and am writing this letter to notify
the court of such fact.

I have tried to comply with the Court’s order to the best of my ability, and there is
nothing further I can do in this instance as I did not receive the exhibit. If there is
anything further I need to do, please let me know.

Cordially,

/s/Vearneas Faggett

Vearneas Faggett, CSR

cc: Judge Elizabeth Frizell